DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) have been received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Preliminary Amendment
The Preliminary Amendment filed July 17, 2019, has been received and entered.
Claims Status
Claims 1-20 are pending.  Claims 1-13 are currently amended and claims 14-20 are newly added claims.  
Election/Restrictions
Applicant's election with traverse of Group III, claims 14-20, in the reply filed on February 5, 2021, is acknowledged.  The traversal is on the ground(s) that Snell does not mention gingivitis or periodontitis.  This is not found persuasive because Snel et al do teach at page 8448, col. 2, lines 1-13 that lactic acid bacteria strains, which include Lactobacillus strains, do suggest efficacy for treating bad breath (e.g. gingivitis) and dental decay (e.g. periodontitis) because the strains have probiotic activity to support oral probioitic efficacy, see page 8449, col. 1, lines 27-30.  
Also, as with any treatment, presence of adverse reactions are disclosed to be closely monitored as the same is advised with any medical treatment.  Thus, there is sufficient disclosure by the prior art 
Hence, the restriction requirement is deemed to be proper and is maintained.  However, it is possibly that the claims can be rejoined upon the indication of allowable subject matter, providing that the rejoined claims also contain the allowable subject matter and so limited.
  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 5, 2021.
 Therefore, claims 14-20 are considered on the merits.
Claim and General Disclosure Objections
Claims 14-20 are objected to because of the following informalities: Claims do not italicize the taxonomic classification nomenclature; nor does the entire disclosure appear to, thus, corrective amendments are requested.   
Also, claim 16 recites “two or more” at line 1 without –of—before it; and line 5, the last disease-associated microorganism is not ended with an –and—before “Lachnoanaerobaculum saburreum”.  Similarly, claim 17 has the same issue with not inserting –of—before “two or more” at lines 1 and 6.  Likewise claim 18 does not insert –of—before “two or more” at line 1.  
Appropriate correction regarding these issues is required for the entire disclosure to include abstract, title, specification, claims, drawings, etc.  Note the specification is objected to because it does not italicize the scientific nomenclature, and other parts of the disclosure not providing italicization of the same are also objected to, therefore.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-20 are rendered vague and indefinite because the step of “administering” is not clear how such step is being carried out.  Thus, the process steps of the claimed method are rendered vague and indefinite and it is suggested to insert –orally—before “administering” at line 1 or 2 of claim 14, in order to clarify that “administering” is carried out upon the oral cavity of a subject.  
Further, Claim 17 lacks antecedent basis for recitation of “the oral cavity” recited at line 3.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Since a microorganism(s) is/are recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism(s) is/are not so obtainable or available, the requirements of 35 U.S.C.  112 may be satisfied by a deposit of the microorganism(s).   	The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public. It is noted that applicants have deposited the organism but there is no indication in the specification as to public availability.  	
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R.  1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: (a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(d)  the deposit will be replaced if it should ever become inviable.
Applicant is directed to 37 CFR  1.807(b) which states:
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
 (1) The name and address of the depository;                        
(2) The name and address of the depositor;                         
(3) The date of deposit;                                           
(4) The identity of the deposit and the accession number given by the depository;                                      
 (5) The date of the viability test;                               
 (6) The procedures used to obtain a sample if the test is not done by the depository; and                                        	(7) A statement that the deposit is capable of reproduction.
Applicant is also directed to 37 CFR  1.809(d) which states:
(d) For each deposit made pursuant to these regulations, the specification shall contain:
 (1) The accession number for the deposit;
 (2) The date of the deposit; 
 (3)  A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
 (4) The name and address of the depository. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating gingivitis and/or periodontitis, does not reasonably provide enablement for preventing the same because the instant disclosure at page 20, all lines shows that not all disease-associated strains have been inhibited by at least one of the claimed microorganisms.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims. There are many factors to be considered whether there is sufficient evidence to support that a disclosure does not enabled the scope of the claimed invention.  These factors include as follows:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The breadth of the claims with respect to “preventing” is not enabled because the nature of the invention is drawn to microorganisms that are required to have effective probiotic activity which as taught by Snel et al, as cited on enclosed IDS, filed July 17, 2019, as ref. 2 under Non-Pat. Lit. Docs of the 
Thus, while taking this into consideration with the results obtained by Applicants’ specification demonstrating at page 20, all lines, that not all disease-associated bacteria are inhibited by the disclosed Lactobacillus NS 13 strain; one of skill in the art would be hard-pressed and presented with undue burden of experimentation to determine the prevention of gingivitis and/or periodontitis by the inventive microorganisms as claimed herein.  
Based upon the level of one of ordinary skill in the art to determine preventability of gingivitis and/or periodontitis using a microorganism which has been shown to not be effective against all disease-associated microorganisms as directly provided by the inventors own disclosure and experimentation, there would not be a certain predictable outcome for the prevention of gingivitis and/or periodontitis by the claimed method.  
The working examples clearly show that not all disease-associated microorganisms are inhibited by the claimed method.  Furthermore the quantity of experimentation needed to make or use the invention based on the content of the disclosure would present a burden upon the ordinary skill artisan to determine the inhibitory nature of the microorganism for prevention of gingivitis and/or periodontitis.  Thus, the claims are too broad for the enabling disclosure and should be limited to treating by orally administering to a subject, according to the claimed method.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 18-19 of copending Application No. 16/070,553 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each the claims of the instant case and copending allowed case only differ in terms of scope of the claimed subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claims 14-20 are drawn to method of treating/preventing gingivitis or periodontis comprising introducing a microorganism of Lactobacillus delbrueckii subsp. Lactis LL-G41 into the oral cavity of a subject in need thereof.  Further the microorganism can be dead (see instant claim 15).  Also the treating reduces or inhibits release of a factor such as IL-8 (see instant claim 17).  Further, a method of the same comprising introducing into oral cavity of a person in need thereof, an effective amount of an oral pharmaceutical composition (e.g. chewing gum, lozenge, ect.), see instant claim 19-20), comprising the same microorganism is as set forth in copending claim 6 (see also instant claims 14 and 17), Lactobacillus delbrueckii subsp. Lactis LL-G41.  Instant claims 19-20 are similar to copending claims 18-19, as both  are drawn to effective amounts and  CFU amounts that are introduced into the oral cavity.
Copending claims are drawn to method of treating gingivitis or periodontis comprising introducing a microorganism of Lactobacillus delbrueckii subsp. Lactis LL-G41 into the oral cavity of a subject in need thereof.  Further the microorganism can be dead (see copending claim 3).  Also the treating reduces or inhibits release of a factor such as IL-8. (see copending claim 3)  Further, a method of the same comprising introducing into oral cavity of a person in need thereof, an effective amount of an oral pharmaceutical composition (e.g. chewing gum, lozenge, ect.) comprising the same microorganism as set forth in copending claim 6.  Copending claims 18-19 are drawn to CFU amounts that are introduced into the oral cavity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the instantly claimed method based on the copending claims because the copending claims teach the same method using the same microorganism; albeit the copending claims are different in scope, but the instant claims are obvious from the teachings of the copending claims, just the same.  Also the microorganism is disclosed to include dead cells thereof, see copending claim 15, as also required of instant claim 2.  
While instant claims 16 and 18 are not specifically disclosed by copending claims they are suggested because Porphyromonas gingivalis associated-disease causing microbe causes gingivitis, of which is being treated by both sets of claims.  Hence the claimed method is disclosed, or at least suggest, by the copending claims to treat at least gingivitis and ultimately treat periodontitis which is recognized widely in the art to be caused by gingivitis.  Therefore, by treating gingivitis the treatment of periodontitis if it is present would also be treatable by the same method.  The release of IL-8 is disclosed by both sets of claims to be inhibited in order to treat inflammation in the oral cavity.  The microorganism is disclosed by both sets of claims to be administered in an oral composition in form of chewing gum of which is disclosed to contain effective amount (0.01 to 100%) of microorganism and cfus of 1 x 103 to 1 x 1011.
Therefore, one of skill would have expected successful results and further would have been motivated to provide for the instant claimed method based on a reading and teaching of the copending claims.  Each of the claim features as instantly claimed herein are disclosed or suggested by the copending claims.  In the absence of persuasive evidence to the contrary the claims are, therefore, rendered prima facie obvious over the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snel et al, cited as No. 2, under NON-PAT. LIT. DOC. on enclosed PTO-1449 Form filed, July 17, 2019, in view of WO2010/099824 A1 (aka WO), and also cited as No. 16, under FOR. PAT. DOC., on enclosed PTO-1449 Form filed, October 16, 2019.
Regarding claims 14-20, Snel et al teach treating probiotic strains of Lactobacilli, inclusive of Lactobacillus salivarius NS13, see lower portion of Tabe 1 at page 8446, about the last 15 lines f Table 1; 
 Especially since strains are disclosed to be added to an oral rinse (e.g. oral composition in form of a tooth cleaning liquid or a mouth wash).  The disclosed strains also include Lactobacillus fermentum strains and others which form co-aggregates, see abstract, all lines.  Colony forming units disclosed to be inclusive of 105 to 106 cells, see page 8445, col. 2, all lines, per se, because other cfu ranges of cells are disclosed that fall within the claimed range of cfus.  
These cell numbers are suggestive of the presence of microorganisms in an oral composition of at least 0.01% and even higher to include 100% with respect to total weight of the composition. Table 2 at page 8449, col. 2, shows the disease-associated strains used in the disclosed study of which concludes that the studied microorganism have probiotic efficacy for treating gingivitis, and was tested and administered in form of an oral rinse, therefore.  Mixture of L. fermentum and L. salivarius strains showed the best results, see page 8449, col. 2, all lines.
Specifically regarding claims 15 and 17, WO teaches bacteria strains having high anti-inflammatory activity and probiotic efficacy, see abstract, all lines, and while the specified factors as claimed in claim 17 are not specified, the teachings of similar strains for their probiotic efficacy do suggest that the release of factors as claimed, such as IL-8, would have been expected to be inhibited to additionally treat inflammation in the oral cavity because the same probiotic strains have been identified by Snel et al. 
Furthermore, WO teaches that the bacteria strains may be in the form of dead bacteria, see page 14, lines 9-10.  Also at page 16 of WO, overlapping ranges of CFUs are disclosed at all lines; and at page 19, line 6, greater than 80% bacteria were determined to be viable for probiotic efficacy.  Further, 
Claims differ from Snel et al in that inhibiting release of inflammatory factors and dead forms of the microorganisms are not disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Snel et al and WO for treating gingivitis and/or periodontitis because the probiotic efficacy of the Lactobacillus strains as claimed herein, Lactobacillus salivarius NCIMB 8816, was recognized by Snel et la at the time the claimed invention was filed to treat the same disease-associated microoganisms in the oral cavity.
 Further, WO recognized that the same probiotics have usefulness for treating inflammation of tissues (e.g. oral cavities).  Each of the claimed features are disclosed or at least suggested by the cited prior art and the combination of the cited prior art clearly suggests a method for treating gingivitis comprising administering to a subject a microorganism selected from Lactobaillus strains, e.g. strain NS13 (NCIMB 8816) and co-aggregates of strains of Lactobacillus are well known according to Snel et al.  
To provide for the microorganism as dead form of cells is prima facie obvious because WO recognized that the form of dead probiotic cells treats inflammation as well as the viable forms. Also one of skill would have expected successful results since Porphyromonas gingivalis has been disclosed by Snel et al to be inhibited by the same bacteria; and in absence of persuasive evidence to contrary the Lactobacillus strains thereof would have been expected to provide successful results as well because of the teachings of Snel et al in view of WO teach the bacteria have inflammatory activities and useful for treating tissue inclusive of oral cavity tissue.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651